Citation Nr: 1011998	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-10 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for low back disability 
(back disability).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

In November 2009 the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran's back disability had onset during his active 
duty.  


CONCLUSION OF LAW

The criteria for service connection for a back disability 
have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) 
(West 2002); § 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In determining whether service connection is to be granted, 
due consideration must be given to the places, types, and 
circumstances of the Veteran's service as well as all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  
Chronic disease diagnosed after discharge may be service-
connected if the condition noted during service is not in 
fact shown to be chronic, in which case a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  That the condition 
was noted in service does not require a writing; rather if 
the condition was observed, noticed, or heeded, the 
requirement is met.  Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Even where there is continuity of symptomatology, 
if a layperson would not be competent to provide evidence 
that a current condition is the same as that noted during 
service, then expert evidence is necessary to establish that 
nexus.  Id. at 497.  

In evaluating lay evidence the Board is obligated to 
determine whether such evidence is credible.  Buchanan v. 
Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006).

The Veteran testified that during active service he took off 
and landed aircraft on an aircraft carrier approximately 75 
times.  November 2009 Board hearing transcript at 6.  He also 
testified that the landings and catapult take offs resulted 
in a "pretty good jolt."  Id at 4.  He reported that a lot 
of pilots were complaining about their back, but that because 
he was 22 years old and healthy so he did not seek treatment.  
Id.  

Service treatment records document that the Veteran was 
physically and aeronautically adapted for duty involving the 
actual control of aircraft.  His DD 214 shows that his most 
significant duty assignment was flight training.  These 
records also show that he served in the U.S. Navy.  Thus, the 
Board finds no reason to doubt the Veteran's report that he 
engaged in aircraft landings and takeoffs as he has 
described.  

During the hearing, the Veteran also provided testimony that 
he began seeking chiropractic treatment for back pain shortly 
after separation from service, first from a chiropractor that 
was married to his spouse's college roommate, then, after 
moving to New Your in 1968, from a different chiropractor, 
and finally from a chiropractor in his current state of 
residence.  Id. at 7-9.  In the Veteran's claim he indicated 
that the practitioners who had treated him decades ago were 
deceased.  In general he indicated during the hearing that 
there were no other records that he has not submitted that he 
is aware are in existence any longer.  

The Veteran's testimony is evidence favorable to a finding 
that he suffered trauma to his low back during active 
service, noted a low back disorder during active service, and 
has had symptoms of that noted condition continuously since 
active service.  The Board has found the Veteran's statements 
to be credible, indicating a continuity of symptomatology   

Service treatment records are absent for any mention of back 
symptoms.  There are numerous reports of medical examination, 
as late as in November 1963 when the Veteran was a member of 
the inactive U.S. Naval Reserves, showing normal clinical 
evaluations of the Veteran's spine, lower extremities, and 
other musculoskeletal system.  Similarly there are numerous 
reports of medical history filled out by the Veteran which 
are absent for reports of back problems and contain the 
Veteran's endorsement that he did not then have nor had ever 
had swollen or painful joints, arthritis or rheumatism, or 
bone, joint, or other deformity.  These records are evidence 
against the Veteran's claim because the records tend to show 
that, contrary to the Veteran's more recent reports, he did 
not have any symptoms involving his back during his active 
service or for several years after his separation from active 
service.  

As stated earlier, the Veteran has identified dates of 
treatment and the identity of chiropractors who he reports 
treated him for back symptoms as far back as 1958.  He has 
also submitted treatment records form Behm/Lemke Chiropractic 
clinic documenting treatment from 1990 to 2007.  These 
records are telling because the records show that the Veteran 
sought treatment fairly often for his back symptoms, 
including radiated pain and symptoms of sciatica but tended 
to report these symptoms as related to specific incidents.  
He also reported in 1990 that he had been treated by a 
chiropractor when he lived in New York, clearly indicating 
treatment prior to 1990.  These records repeatedly provide 
diagnoses of acute sprain and strain.  At some point the 
notes change in characterizing his condition as chronic.  

The Veteran's tendency to report discrete incidents as giving 
rise to back pain, taken together with his long history of 
treatment for back symptoms, as demonstrated by his testimony 
and, to a certain extent, by the records from Behm/Lemke 
showing that he reported treatment prior to 1990, leads the 
Board to the conclusion that the favorable evidence is in 
relative equipoise when balanced against the unfavorable 
evidence as  to whether the Veteran has had continuity of 
symptomatology of his low back and radiated pain since first 
noted in service.  Hence, the scale must be tipped to yield a 
finding that there has been continuity of symptomatology of a 
low back condition since the Veteran first noted the 
condition during service.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Also submitted by the Veteran are letters from two 
chiropractors.  In an August 2006 letter, Dr. "K.I." stated 
that he had treated the Veteran for back pain, sciatica, and 
hip pain and that the condition was exacerbated by herniated 
and degenerative disc disease of the lumbar spine.  His nexus 
opinion was wholly conclusory and he failed to indicate that 
he has relied on sufficient facts and data to arrive at his 
conclusion.  Dr. K.I.'s opinion is without any rationale and 
as such is assigned no probative value.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In an August 2007 letter, Dr. "M.B." stated that he had 
treated the Veteran for back pathology which he diagnosed as 
segmental dysfunction, chronic strain/sprain, and 
degenerative joint disease.  He offered his opinion that the 
Veteran's military experience at least as likely as not 
contributed to his current physical condition.  Dr. M.B. 
explained that the multiple mechanical launches and landings 
on uneven ground over the course of several years caused 
injury that initiated the degenerative process from which the 
Veteran suffers.  Here, Dr. M.B. relied on sufficient facts 
and data, that from his care of the Veteran which necessarily 
included examination, and the events of the Veteran's service 
which the Board takes as fact.  Dr. M.B.'s opinion provides 
the necessary expert evidence needed in this case to show the 
nexus between the Veteran's condition first noted in service 
and his current condition.  

This supporting opinion together with the established 
continuity of symptomatology of the condition noted in 
service satisfied the requirements to establish entitlement 
to service connection for the Veterans current low back 
degenerative disease.  Thus resolving reasonable doubt in 
favor of the Veteran, the claim for service connection must 
be granted.  

ORDER

Service connection is granted for a back disability.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


